DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 18 May 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(a) and 112(b) rejections previously set forth in the Non-Final Office Action mailed 17 Mar 2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claims 1, 8, and 15 recite the limitation "the established sequence" in line 13, line 14, and line 14, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “value” in claims 1-20 is used by the claim to mean “key” in a key-value pair, while the accepted meaning is “value” in the key-value pair. For example, Fig. 1B shows a contiguity of K1, K2, K3,... (“key”), not that of V1, V2, V3, ... (“value”). The term is indefinite because the specification does not clearly redefine the term.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-7 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 8-14 are drawn to an apparatus which is within the four statutory categories (i.e. a machine). Claims 15-20 are drawn to a non-transitory computer readable medium which is within the four statutory categories (i.e., a manufacture).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
With respect to claims 1, 8, and 15:
Claims 1, 8, and 15 are drawn to an abstract idea without significantly more. The claims recite identifying a new transaction of a blockchain network, retrieving a sequence of values that have been appended to a sequence of previous 
The limitations of identifying a new transaction of a network, retrieving a sequence of values that have been appended to a sequence of previous transactions from a ledger, determining whether a value of a key-value pair of the newly proposed transaction is a next contiguous value in the sequence by comparing the value to a last value in the sequence of values appended to the previous transactions, determining, via a consensus service that a quorum of peers of the network have reached a consensus that the value of the key-value pair of the newly proposed transaction is the next contiguous value in the established sequence, and committing the newly proposed transaction, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as commercial or legal interactions 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – blockchain, buffer, processor, and non-transitory computer readable storage medium. The blockchain, buffer, 

With respect to claims 2-7, 9-14, and 16-20:
Dependent claims 2-7, 9-14, and 16-20 include additional limitations, for example, discarding the newly proposed transaction, determining that the transaction is out-of-sequence, invoking a validator node of the blockchain to append the newly proposed transaction, accessing the blockchain, extracting blockchain transactions including a same value, compacting the blockchain ledger, receiving a proposed key-value pair, accepting or rejecting the proposed key-value pair, and assigning the value to the newly proposed transaction, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, they require no more 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present 
Therefore, whether taken individually or as an ordered combination, claims 2-7, 9-14, and 16-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaliski, JR. (US 2016/0080156 A1; hereinafter Kaliski) in view of Destefanis et al. (US 20200202312 A1; hereinafter Destefanis). 
With respect to claims 1, 8, and 15:
	Kaliski teaches a method, comprising: (See at least Kaliski: Abstract)
Kaliski further teaches an apparatus, comprising: a processor configured to: (See at least Kaliski: paragraph(s) [0099]-[0100]).
	Kaliski further teaches a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: (See at least Kaliski: page 10, col. Right, lines 4-6).
identifying a newly proposed transaction of a blockchain network...; (By disclosing, in 310, sender 110 can enter into a transaction with receiver 120 (e.g. a purchase using a cryptocurrency (blockchain)), sign a first message corresponding to the transaction using the private key, and broadcast the signed message to all participants that maintain an instance of the transaction log (e.g. receiver 120 and monitor 140). See at least Kaliski: paragraph(s) [0025], [0031], [0088] & [0091]; Fig. 1)
retrieving a sequence of values that have been appended to a sequence of previous transactions from a blockchain ledger; (By disclosing, monitor 140 can maintain a list of one-time use public keys that have been used in a transaction (previous transaction) and store previous signatures associated with the public keys (e.g., as a transaction database separate from transaction database instance 145). Once a public key in the list is associated with a new transaction, monitor 140 can determine that a double signing has occurred. Also, the one-time use signature scheme can be combined with a Merkle hash tree construction (key in a block of a blockchain) so that a single overall public key can represent multiple underlying one-time use public keys (value corresponding to the key above, forming the key-value pair). The key can be used as the index value, as described in page 5, lines 15-17 of the Specification of the application. In addition, an individual signature may be associated with context information and/or an index value that specifies which underlying one-time use public/private key pair is involved in a signature. For example, in a cryptocurrency system (blockchain ledger), the context information may comprise a transaction number or identifier (a sequence of previous transactions). See at least Kaliski: paragraph(s) [0034], [0038] & [0003])
determining whether a value of a key-value pair of the newly proposed transaction is a next contiguous value in the sequence by comparing the value to a last value in the sequence of values appended to the previous transactions;... (By disclosing, receiver 120 can check that the context information (index value) in the signature or transaction it receives from the sender is the correct "next" value (contiguously sequential) based on the previous transaction (most-recently approved transaction) of sender 110 in the transaction log (comparing the index values). The hashes (index value) are checked for validity of the blocks or transactions as well known in the community of blockchain. See at least Kaliski: paragraph(s) [0031], [0038], [0091] & [0093]; Fig. 3)
committing the newly proposed transaction to a block of the blockchain. (By disclosing, receiver 120 can initiate the addition (committing) of the transaction to the transaction log (e.g., the block chain). Because the signed message is the only message signed using the private key and/or because sender 110 has sufficient funds, the transaction will eventually be successfully added (nothing delayed) to the transaction log. See at least Kaliski: paragraph(s) [0031], [0038], [0091] & [0093]; Fig. 3)
However, Kaliski does not teach ...an outbound transaction buffer used to buffer transactions in order of consensus, and 
Destefanis, directed to method and system for selectively using network coding for propagating transactions in a blockchain network and thus in the same field of endeavor, teaches
...identifying a newly proposed transaction of a blockchain network which is received from an outbound transaction buffer used to buffer transactions in order of consensus; (By disclosing, the output buffer 204 shows the transmission of certain received transactions (newly proposed transaction) to peer nodes over the respective interfaces. Network packets are serially sent and received at an application-level according to the primitives provided by the operating system of the node 202. In addition, a blockchain is a consensus-based, electronic ledger which is implemented as a computer-based decentralised, distributed system made up of blocks which in turn are made up of transactions. Each transaction (Tx) is a data structure that encodes the transfer of control of a digital asset between participants in the blockchain system, and includes at least one input and at least one output. Each block contains a hash of the blocks become chained together to create a permanent, unalterable record of all transactions which have been written to the blockchain since its inception. See at least Destefanis: paragraph(s) [0039], [0043], [0073] & [0003]; Fig. 2)
determining, via a consensus service that a quorum of blockchain peers of the blockchain network have reached a consensus that the value of the key-value pair of the newly proposed transaction is the next contiguous value in the established sequence; and (By disclosing, a blockchain is a consensus-based, electronic ledger which is implemented as a computer-based decentralised, distributed system made up of blocks which in turn are made up of transactions. Those nodes (consensus service) receiving a block also "validate" (proof of work) that block and all the transactions in it to ensure it complies with the formal requirements of the protocol (consensus). In addition, each block contains a hash (contiguous value) of the previous block (established sequence) so that blocks become chained together to create a permanent, unalterable record of all transactions which have been written to the blockchain since its inception. See at least Destefanis: paragraph(s) [0003]-[0005])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Examiner’s Note: 
(1)  The limitations “used to buffer transactions in order of consensus” in claim 1, line 3; claim 8, line 4; and claim 15, line 4 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 2, 9, and 16:
	Kaliski and Destefanis teach the method of claim 1, the apparatus of claim 8, and the non-transitory computer readable storage medium of claim 15, as stated above.
further comprising: 
in response to determining the value of the key-value pair of the newly proposed transaction is the next contiguous value in the established sequence, discarding the newly proposed transaction. (By disclosing, to sign a message, the message is hashed (contiguous) using an n-bit hash function into an n-bit hash value (key or index value). Then, for each bit in the hash sum, one value is selected from the corresponding pairs of numbers that make up the private key. This produces a sequence of n values (contiguous). These values are the signature that can be transmitted along with the message. To verify the signature the message is again hashed using the n-bit hash function into an n-bit hash value. The bits in the hash sum are used to pick out n of the public key values, similar to how the values are selected from the private key for the signature. The n values in the signature are then each input into the one-way function giving n output values. If the n output values exactly match the n values picked out from the public key then the signature is verified. If not, then the signature is not verified. See at least Kaliski: paragraph(s) [0038]-[0039] & [0096]) 
With respect to claims 3, 10, and 17:
the method of claim 1, the apparatus of claim 8, and the non-transitory computer readable storage medium of claim 15, as stated above.
Kaliski further teaches further comprising: 
determining the newly proposed transaction is out-of-sequence with one or more other transactions when the index value associated with the key-value pair of the previous transaction is the next contiguous value in the established sequence. (As stated above with respect to claim 2 and by further disclosing, because receiver 120 did not verify that the first of the cryptocurrency transactions was added to the block chain prior to allowing the transaction (out of sequence), receiver 120 may not be able to add both transactions to the block chain and may only receive payment for one transaction. See at least Kaliski: paragraph(s) [0031], [0038]-[0039] & [0096])
Examiner’s Note: 
The limitations “when the value associated with the key-value pair of the previous transaction is not the next contiguous value in the established sequence” in claim 3, lines 3-5;  claim 10, lines 4-6; and claim 17, lines 4-6 are an optional language. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be 
With respect to claims 6 and 13:
	Kaliski and Destefanis teach the method of claim 1 and the apparatus of claim 8, as stated above.
Kaliski further teaches further comprising: 
receiving a proposed key-value pair for the newly proposed transaction from a validator member of the blockchain; and (By disclosing, as stated above with respect to claim 1, a single overall public key can represent multiple underlying one-time use public keys. Or the one-time use private keys can likewise be derived from a single overall private key. In such implementations, an individual signature may be associated with context information and/or an index value that specifies which underlying one-time use public/private key pair is involved in a signature. For example, in a cryptocurrency system, the context information may comprise a transaction number or identifier, so that multiple transactions can be associated with the same overall public key (e.g., from which a cryptocurrency address may be derived), yet each one signed with a separate underlying private key. See at least Kaliski: paragraph(s) [0038] & [0034])
accepting or rejecting the proposed key-value pair via a leader member of the blockchain based on previously accepted key-value pairs. (By disclosing, as stated above with respect to 
With respect to claims 7 and 14:
	Kaliski and Destefanis teach the method of claim 6 and the apparatus of claim 13, as stated above.
Kaliski further teaches further comprising: 
assigning the value associated with the key-value pair of the newly proposed transaction to the newly proposed transaction via the leader member of the blockchain. (By disclosing, as stated above with respect to claim 1, in a cryptocurrency system, the context information may comprise (assign) a transaction number or identifier, so that multiple transactions can be associated with the same overall public key (e.g., from which a cryptocurrency address may be derived), yet each one signed with a separate underlying private key. See at least Kaliski: paragraph(s) [0038] & [0034])
With respect to claim 20:
	Kaliski and Destefanis teach the non-transitory computer readable storage medium of claim 15, as stated above.
As stated above with respect to claims 13 and 14, Kaliski further teaches all the limitations.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaliski in view of Destefanis, as applied to claims 1, 8, and 15, and in further view of Daniel et al. (WO 2017/021155 A1; already of record in IDS; hereinafter Daniel).
With respect to claims 4, 11, and 18:
	Kaliski and Destefanis teach the method of claim 1, the apparatus of claim 8, and the non-transitory computer readable storage medium of claim 15, as stated above.
	However, Kaliski and Destefanis do not teach wherein the committing comprises invoking a validator node of the blockchain to append the newly proposed transaction to the block of the blockchain.
	Daniel, directed to controlled resource provisioning in distributed computing environments and in the same field of endeavor, teaches wherein the committing comprises invoking a validator node of the blockchain to append the newly proposed transaction to the block of the blockchain. (By disclosing, the optimization rule 210 may be executed solely by miners 212, alternatively by a centralized or dedicated computer system (validator node) In addition, the blockchain 206 and network of miners 212 operate ensures that only valid transactions are added within blocks to the blockchain 206 in a manner that is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kaliski and Destefanis to incorporate the controlled resource provisioning in distributed computing environments teachings of Daniel for the benefit of solving problems related to on-demand approach to resource provisioning and reservation-based resource provisioning for a cloud computing consumer. (See at least Daniel: page 1, line 8 through page 4, line 15)
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaliski in view of Destefanis, as applied to claims 1, 8, and 15, and in further view of Chavez et al. (US 2017/0295157 A1; hereinafter Chavez) and Kimura (US 2018/0011893 A1; hereinafter Kimura).
With respect to claims 5, 12, and 19:
Kaliski and Destefanis teach the method of claim 1, the apparatus of claim 8, and the non-transitory computer readable storage medium of claim 15, as stated above.
Kaliski further teaches further comprising: accessing the blockchain;... (See at least Kaliski: paragraph(s) [0031])
However, Kaliski and Destefanis do not teach ...extracting a plurality of blockchain transactions including a same value 
Chavez, directed to smartphone fraud-proof authorization and authentication for secure interactions and thus in the same field of endeavor, teaches
...extracting a plurality of blockchain transactions including a same value appended thereto; and (By disclosing, a tuple 426 is an ordered set of data extracted from the blockchains 404 or sidechains 420. See at least Chavez: Abstract; paragraph(s) [0052]-[0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kaliski and Destefanis to incorporate the smartphone fraud-proof authorization and authentication for secure interactions teachings of Chavez for the benefit of allowing for the identification of a user and their device by providing information from a larger data set—the blockchain. (See at least Chavez: paragraph [0085])
Kimura, directed to hash index and thus in the same field of endeavor, teaches
compacting the blockchain ledger based on the plurality of blockchain transactions. (By disclosing, records stored in the hash index table described herein can be defragmented and compacted (e.g., skipping logically deleted records) during 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kaliski, Destefanis, and Chavez to incorporate the hash index teachings of Kimura for the benefit of fast access to massive amounts of data resident in secondary non-volatile storage memory where atomicity, consistency, isolation, and durability (ACID) properties for transactions are required. (See at least Kimura: paragraph(s) [0002])

Response to Arguments
Applicant's arguments filed 18 May 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejections that “a human cannot extract data from a blockchain ledger (i.e., data that has been appended to a blockchain transaction that is stored on the blockchain ledger). Furthermore, a human cannot perform a blockchain consensus with a plurality of blockchain peers based on data that has been appended to blockchain transactions and stored on a distributed ledger. The consensus process of the present application is particular to a blockchain environment that cannot be replicated 
In response to applicant’s argument that “in Claim 1, the method includes retrieve "a sequence of values" that have been appended to "a sequence of previous transaction". Such sequence of values and sequence of transactions are not described by Kaliski either. The time intervals are assigned to keys, not transactions,” it is noted that Kaliski teaches that an individual signature may be associated with context information, the context information may comprise a transaction number or identifier, the context information may comprise the current time interval, e.g., each underlying one-time use key pair in the Merkle tree is associated with a different time interval, and the context information may also be part of the signature itself, e.g., the counter may be included in the signature or transaction. Therefore, Kaliski teaches that the time intervals (sequence values) is assigned to transactions themselves. In addition, Kaliski further teaches that Receiver 120 can check that the context information in the signature or transaction it receives from the sender is the correct "next" value based on the previous transaction of sender 110 in the transaction log. Therefore, Kaliski can determine whether a transaction has appended thereto is a value that corresponds to a next value in an established contiguous sequence of values. (See at least Kaliski: paragraph(s) [0038])  Furthermore, Destefanis teaches that a blockchain is a consensus-based, electronic ledger which is implemented as a computer-based decentralised, distributed system made up of blocks which in turn are made up of transactions. (See at least Destefanis: paragraph(s) [0003]-[0005])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685